Citation Nr: 1608061	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1993. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2012 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas that-in pertinent part, denied the benefit sought on appeal.


FINDING OF FACT

The Veteran does not have a currently diagnosed hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

The requirements for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 1137, 1153, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application. Prior to issuance of the September 2012 rating decision, via a June 2012 letter, the RO provided the Veteran with time-and content-compliant VCAA notice.  See 38 U.S.C.A. § 5103(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Further, neither the Veteran nor his representative has claimed any VCAA error or asserted any specific prejudice as a result.  See Shinseki v. Sanders, 556 U.S. 396 (2009). Hence, the Board finds VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records, and VA and non-VA records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained. 

As noted below, the Veteran was afforded a VA examination in June 2012.  The examination results did not show hearing loss for VA purposes.  There is no evidence of a change in the disability since the examination.  On his Substantive Appeal (VA Form 9), the Veteran reported that he experienced weekly occasional deafness in both ears on an alternate basis.  The requirement to provide an examination during flare-ups arises when the flare-ups last for extended periods of time.  Compare Ardison v. Brown, 6 Vet. App. 405, 408 (1994) (in a case where a worsened condition lasted weeks or months, the Board may not rely on a medical examination performed during the inactive stage of veteran's fluctuating condition), with Voerth v. West, 13 Vet. App. 117, 123 (1999) (distinguishing Ardison where "the appellant's worsened condition would only last a day or two," based on, inter alia, "the practical aspects of scheduling a medical examination within this short time period," and the difference in impairment between a worsened condition lasting weeks or months and days).  Hence, it is not required or possible to provide an examination during the reported periods of deafness.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).   
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran was an engineering equipment operator during his active service.  In statements related to another claim, he asserted that he served in Iraq.  On his December 1992 Report of Medical History for his examination at discharge, the Veteran denied complaints of hearing loss.  The December 1992 Report of Medical Examination For Discharge reflects that the Veteran's ears were assessed as normal, and the audiometry also reflected normal hearing.

The June 2012 VA audio examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The audiometry part of the examination showed the Veteran's hearing to manifest as follows:  

Hertz	500	1,000	2,000	3,000	4,000	

Right	15	15	10	5	15
Left	 	5	5	10	5	5

The examiner noted that speech recognition was 100 percent in each ear.  The examiner opined that the findings on examination were valid and represented the true state of the Veteran's hearing and diagnosed normal hearing in each ear.

The findings on the VA examination show that the Veteran did not have hearing loss as defined by VA.  There is no other evidence of current hearing loss as defined by VA.  Further, the October 2013 Persian Gulf Registry Protocol report notes that the Veteran denied any loss of hearing.

In light of all of the above, the Board is constrained to find that the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the claim; however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


